DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 2, 4-9, 11, 12, 15, and 17-22 are pending in the application.  Claims 3, 10, 13, 14, and 16 have been canceled.  Claims 1 and 20-22 have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-9, 11, 12, 15, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the housing" in line 36.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claims 2, 4-9, 11, 12, 15, and 17-19 are all dependent on rejected claim 1, thus are also rendered indefinite.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 9, 15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kilroy et al. (US 2015/0025549 A1) (“Kilroy”) in view of Orban, III et al. (US 2006/0161137 A1) (“Orban”) and Layer (US 2005/0234435 A1).
Regarding claim 1, Kilroy discloses (Figures 4-13B, 17-22) a surgical robot/instrument system, comprising: a trocar (208, 302) configured as a sleeve or endoscopic shaft providing a minimally invasive access to a patient; a holding arm (220, 222, 224, 226) having a distal end portion (Figures 4 and 6); a gripping or holding device (227; paragraph 0160) arranged on the distal end portion of the holding arm, and being designed as an interface for holding exclusively the trocar at the holding arm in an exchangeable fashion (Figures 7-13B show the gripping/holding device holding the trocar, Figures 4 and 6 show the gripping/holding device not holding the trocar), and a surgical instrument (300) with a minimally invasive design (paragraph 0199) and comprising an instrument shaft (shown positioned through the trocar) extending along a shaft direction and having a distal end portion which supports an instrument tip (306) via a joint (paragraphs 0025, 0199), said instrument tip supporting or forming an effector of the surgical instrument, wherein the surgical robot/instrument system comprises a number of drives or drive units by means of which at least the following functions can be effected: 
- an actuation of the effector (paragraph 0199)
 - a movement of the instrument shaft in the shaft direction of the instrument (paragraph 0197) as well as 
- moving the instrument shaft transverse to the shaft direction (paragraph 0159, Figure 8), 
whereas, among the number of drives or drive units, instrument-internal drives are provided on or in the surgical instrument for effecting at least instrument-internal functions including the actuation of the effector (paragraph 0025), whereas among the number of drives or drive units, instrument-external drives are provided on/in the holding arm for effecting instrument-external functions including moving the instrument shaft transverse to the shaft direction and moving the instrument shaft in the shaft direction (paragraph 0155), wherein the trocar (208, 302) is a passive instrument unit inside of which a passive conveying unit (270, 274) is provided via which a driving force is conveyed to the surgical instrument to effect the moving the surgical instrument relative to the trocar at least in the shaft direction, andPage 2 of 12Appln. No.: 15/474,824TSM-100USAmendment Dated December 15, 2020 Reply to Office Action of September 23, 2020wherein the instrument-external drives include an instrument drive (286, 288) mounted at the holding arm which is coupled to the passive conveying unit (270, 274) via a force transmission train (belts, pulleys, rollers) designed to transmit the driving force, which is generated by the instrument drives to the conveying unit to effect the moving of the surgical instrument relative to the trocar at least in the shaft direction (paragraphs 0205-0212).  Kilroy discloses that among the number of instrument-external drives, one or more gripping or holding device drives are provided for actuating the gripping or holding device to move the gripping or holding device relative to the distal portion of the holding arm and transverse to the shaft direction (paragraph 0155).  However, Kilroy fails to disclose that the trocar and the passive conveying unit are provided on a sterile side of a sterility barrier, and the instrument drive coupled to the passive conveying unit is located on a non-sterile side of the sterility barrier.  Kilroy further fails to disclose said gripping or holding device drives being received in the housing of the distal end portion of the holding arm.
In the same field on endeavor, Orban teaches (Figures 3A-5) a surgical robot/instrument system (4) comprising: a trocar (66) configured as a sleeve or endoscopic shaft providing a minimally invasive access to a patient; a holding arm (42) having a distal end portion (46); a gripping or holding device (64) arranged on the distal end portion of the holding arm, and being designed as an interface for holding exclusively the trocar at the holding arm in an exchangeable fashion, and a surgical instrument (20) with a minimally invasive design and comprising an instrument shaft (56) extending along a shaft direction and having a distal end portion which supports an instrument tip (24) via a joint (60), said instrument tip supporting or forming an effector (65) of the surgical instrument.  Orban teaches that the trocar is a passive instrument with a passive conveying unit (52) via which a driving force is conveyed to the surgical instrument to effect the moving the surgical instrument relative to the trocar at least in the shaft direction, and wherein instrument-external drives include an instrument drive (122) mounted at the holding arm which is coupled to the passive conveying unit (52) designed to transmit the driving force, which is generated by the instrument drive to effect the moving of the surgical instrument relative to the trocar at least in the shaft direction; and Reply to Office Action of March 26, 2021wherein the trocar (66) and the passive conveying unit are provided on a sterile side of a sterility barrier (70), and the instrument drive (122) coupled to the passive conveying unit is located on a non-sterile side of the sterility barrier (paragraph 0035).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical robot/instrument system disclosed by Kilroy to include a sterility barrier, such that the trocar and the passive conveying unit are provided on a sterile side of a sterility barrier, and the instrument drive coupled to the passive conveying unit is located on a non-sterile side of the sterility barrier, as taught by Orban.  This modification would effectively shield the surgical robot/instrument system from the surgical site so that most of the components of the system (i.e. holding arm) do not have to be sterilized prior to, or following the surgical procedure (Orban, paragraph 0035).
In the same field of endeavor, Layer teaches (Figures 1A, 2-4) a trocar (20) configured as a sleeve or endoscopic shaft providing a minimally invasive access to a patient; a holding arm (10) having a distal end portion; a gripping or holding device (70) arranged on the distal end portion of the holding arm, and being designed as an interface for holding exclusively the trocar at the holding arm in an exchangeable fashion (paragraph 0084), and a surgical instrument (12) with a minimally invasive design and comprising an instrument shaft extending along a shaft direction.  Layer teaches that the surgical robot/instrument system comprises a number of drives or drive units by means of which at least the following functions can be effected: an actuation of the instrument; a movement of the instrument shaft in the shaft direction of the instrument; and moving the instrument shaft transverse to the shaft direction.  Layer teaches instrument-external drives are provided on/in the holding arm (Figure 2) for effecting instrument-external functions including moving the instrument shaft transverse to the shaft direction (paragraph 0085).  Layer teaches one or more gripping or holding device drives (88, 135) are provided for actuating the gripping or holding device to move the gripping or holding device relative to the distal portion of the holding arm and transverse to the shaft direction (paragraph 0085).  Layer teaches said gripping or holding device drives being received in housings (40, 92) of the holding arm (motor 88 is housed within the housing of the distal end portion of the holding arm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more gripping or holding device drives disclosed by Kilroy to be received in a housing of the distal end portion of the holding arm, as taught by Layer.  This modification would provide a holding arm with a tubular configuration to house a motor and gear system therein, allowing the operator to control transverse movement of the gripping or holding device relative to the distal portion of the holding arm upon forward or reverse running of the motor.  This will allow the instrument to pivot about a point outside the body of the patient so that the skin of the patient will not be injured during transverse movement of the instrument (Layer, paragraph 0085).
Regarding claim 2, Kilroy in view of Orban and Layer teaches (Kilroy, Figures 7-13B) that the trocar is designed to receive the surgical instrument (300) so as to be rotatable around the instrument shaft and/or so as to be movable along the instrument shaft (Kilroy, paragraph 0154).
Regarding claim 4, Kilroy in view of Orban and Layer teaches that that the gripping or holding device (227) is mounted on the holding arm in such a manner that the gripping or holding device can be bent with respect to the holding arm (via pitch movement).
Regarding claim 5, Kilroy in view of Orban and Layer teaches that bending movement of the gripping or holding device (227) with respect to the holding arm is effected by the instrument-external drives (Kilroy, paragraph 0029).
Regarding claim 6, Kilroy in view of Orban and Layer teaches that the instrument-internal drives are connected to the instrument shaft in a fixed or detachable manner and effect the instrument-internal functions via power transmission trains (Kilroy, paragraph 0025).
Regarding claim 9, Kilroy in view of Orban and Layer teaches (Kilroy, Figure 6) that the holding arm (220, 222, 224, 226) can be mounted to a stand (104) and is capable of swiveling or rotating around a stand axis of the stand for moving the instrument shaft transverse to the shaft direction.
Regarding claim 15, Kilroy in view of Orban and Layer teaches that the instrument-internal drives are connected to the instrument shaft in a fixed or detachable manner and effect the instrument-internal functions via power transmission trains arranged within the instrument shaft (Kilroy, paragraph 0025).
Regarding claim 17, Kilroy in view of Orban and Layer teaches (Kilroy, Figures 7-13B) that the gripping or holding device (227) is connected between the holding arm (220, 222, 224, 226) and the passive conveying unit (270, 274) of the trocar.
Regarding claim 18, Kilroy in view of Orban and Layer teaches (Kilroy, Figure 18) that the passive conveying unit (270, 274) comprises a first friction wheel (270) configured to move the surgical instrument (300) relative to the trocar in the shaft direction (Kilroy, paragraph 0210).
Regarding claim 19, Kilroy in view of Orban and Layer teaches (Kilroy, Figure 19) that the passive conveying unit comprises a second friction wheel (274) configured to rotate the surgical instrument relative to the trocar about the shaft direction (Kilroy, paragraph 0210).
Regarding claim 20, Kilroy discloses (Figures 4-13B, 17-22) a surgical robot/instrument system, comprising: a trocar (302 shown in Figures 7-13B with surgical tool 300 positioned therethrough) configured as a sleeve or endoscopic shaft capable of providing a minimally invasive access to a patient; a holding arm (220, 222, 224, 226) having a distal end portion (Figure 4); a gripping or holding device (227; paragraph 0160) arranged on the distal end portion of the holding arm, and being designed as an interface for holding exclusively the trocar at the holding arm in an exchangeable fashion (Figures 7-13B show the gripping/holding device holding the trocar, Figures 4 and 6 show the gripping/holding device not holding the trocar), and a surgical instrument (300) with a minimally invasive design (paragraph 0199) and comprising an instrument shaft (shown positioned through the trocar) having a distal end portion which supports an instrument tip (306) via a joint (paragraphs 0025, 0199), said instrument tip supporting or forming an effector of the surgical instrument, wherein the surgical robot/instrument system comprises a number of drives or drive units by means of which at least the following functions can be effected: 
- an actuation of the effector (paragraph 0199), 
- a movement of the instrument shaft in a shaft direction of the instrument (paragraph 0197) as well as 
- moving the instrument shaft transverse to the shaft direction (paragraph 0159; Figure 8), whereas, among the number of drives or drive units, instrument-internal drives are provided on or in the surgical instrument for effecting at least instrument-internal functions including the actuation of the effector (paragraph 0025),Page 5 of 12Appln. No.: 15/474,824TSM-100US Amendment Dated December 15, 2020Reply to Office Action of September 23, 2020whereas among the number of drives or drive units, instrument-external drives (208) are provided on/in the holding arm (200) for effecting instrument-external functions including moving the instrument shaft transverse to the shaft direction (paragraph 0198), wherein the trocar is connected to the instrument shaft via a conveying unit (270, 274; Figures 17-22) comprising a first member (270/274) configured to shift the instrument relative to the trocar in the shaft direction (paragraphs 0205-0210), and wherein the instrument-external drives include an instrument drive (286, 288) mounted at the holding arm which is coupled to the conveying unit via a force transmission train (belts, pulleys, rollers; paragraphs 0205-0212), designed to transmit a driving force from the instrument drive to the conveying unit.  Kilroy discloses one or more gripping or holding device drives are provided for actuating the gripping or holding device to move the gripping or holding device relative to the distal portion of the holding arm and transverse to the shaft direction (paragraph 0155).  However, Kilroy fails to disclose that a distal end portion of the holding arm comprises a housing, wherein the one or more gripping or holding device drives for actuating the gripping or holding device are received in the housing of the distal end portion of the holding arm.  Kilroy fails to disclose that the gripping or holding device is arranged on the distal end portion of the holding arm in an exchangeable manner.  Kilroy further fails to disclose that the trocar and the conveying unit are provided on a sterile side of a sterility barrier, and the instrument drive coupled to the conveying unit is located on a non-sterile side of the sterility barrier.
In the same field of endeavor, Layer teaches (Figures 1A, 2-4) a trocar (20) configured as a sleeve or endoscopic shaft providing a minimally invasive access to a patient; a holding arm (10) having a distal end portion comprising a housing (40); a gripping or holding device (70) arranged on the distal end portion of the holding arm in an exchangeable manner (paragraph 0084), and being designed as an interface for holding exclusively the trocar at the holding arm in an exchangeable fashion (paragraph 0084), and a surgical instrument (12) with a minimally invasive design and comprising an instrument shaft extending along a shaft direction.  Layer teaches that the surgical robot/instrument system comprises a number of drives or drive units by means of which at least the following functions can be effected: an actuation of the instrument; a movement of the instrument shaft in the shaft direction of the instrument; and moving the instrument shaft transverse to the shaft direction.  Layer teaches instrument-external drives are provided on/in the holding arm (Figure 2) for effecting instrument-external functions including moving the instrument shaft transverse to the shaft direction (paragraph 0085).  Layer teaches one or more gripping or holding device drives (88, 135) are provided for actuating the gripping or holding device to move the gripping or holding device relative to the distal portion of the holding arm and transverse to the shaft direction (paragraph 0085).  Layer teaches said gripping or holding device drives being received in housings (40, 92) of the holding arm (motor 88 is housed within the housing of the distal end portion of the holding arm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the holding arm disclosed by Kilroy to comprise a housing at the distal end portion, wherein the one or more gripping or holding device drives are received in the housing, as taught by Layer.  This modification would provide a holding arm with a tubular configuration to house a motor and gear system therein, allowing the operator to control transverse movement of the gripping or holding device relative to the distal portion of the holding arm upon forward or reverse running of the motor.  This will allow the instrument to pivot about a point outside the body of the patient so that the skin of the patient will not be injured during transverse movement of the instrument (Layer, paragraph 0085).  Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gripping or holding device disclosed by Kilroy to be arranged on the distal end portion of the holding arm in an exchangeable manner, as taught by Layer.  This modification would allow the gripping or holding device to easily and quickly be removed if a larger or smaller sized gripping or holding device (to accommodate a larger or smaller trocar) is needed during the medical procedure (Layer, paragraph 0084).
In the same field on endeavor, Orban teaches (Figures 3A-5) a surgical robot/instrument system (4) comprising: a trocar (66) configured as a sleeve or endoscopic shaft providing a minimally invasive access to a patient; a holding arm (42) having a distal end portion (46); a gripping or holding device (64) arranged on the distal end portion of the holding arm, and being designed as an interface for holding exclusively the trocar at the holding arm in an exchangeable fashion, and a surgical instrument (20) with a minimally invasive design and comprising an instrument shaft (56) extending along a shaft direction and having a distal end portion which supports an instrument tip (24) via a joint (60), said instrument tip supporting or forming an effector (65) of the surgical instrument.  Orban teaches instrument-external drives include an instrument drive (122) mounted at the holding arm which is coupled to a conveying unit (52) to transmit the driving force to the conveying unit to effect the moving of the surgical instrument relative to the trocar at least in the shaft direction; andPage 3 of 13Appln. No.: 15/474,824TSM-100USAmendment Dated June 14, 2021 Reply to Office Action of March 26, 2021wherein the trocar (66) and the conveying unit are provided on a sterile side of a sterility barrier (70), and the instrument drive (122) coupled to the conveying unit is located on a non-sterile side of the sterility barrier (paragraph 0035).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical robot/instrument system disclosed by Kilroy to include a sterility barrier, such that the trocar and the conveying unit are provided on a sterile side of a sterility barrier, and the instrument drive coupled to the conveying unit is located on a non-sterile side of the sterility barrier, as taught by Orban.  This modification would effectively shield the surgical robot/instrument system from the surgical site so that most of the components of the system (i.e. holding arm) do not have to be sterilized prior to, or following the surgical procedure (Orban, paragraph 0035).
Regarding claim 21, Kilroy discloses (Figures 4-13B, 17-22) a surgical robot/instrument system, comprising: a surgical instrument (300) with a minimally invasive design (paragraph 0199) and comprising an instrument shaft (shown extending through the trocar) extending along a shaft direction and configured to fit within the trocar (Figures 7-13B), an effector (306) at a distal end of the instrument shaft, and at least one actuator configured to operate the effector (paragraph 0199); a trocar (208, 302) comprising an internal sleeve configured to receive the instrument shaft (Figures 7-13B), an external body configured to provide minimally invasive access to a patient, and at least one passive conveying unit (270, 274) configured to move the instrument shaft relative to the trocar upon receiving a drive force to the passive conveying unit; a holding arm (220, 222, 224, 226) comprising a grip (227) configured to hold exclusively the trocar in an exchangeable fashion (Figures 7-13B show the gripping/holding device holding the trocar, Figures 4 and 6 show the gripping/holding device not holding the trocar), the holding arm and/or grip being configured to move the trocar in one or more directions; and an instrument drive (286, 288) provided on the holding arm and coupled to the passive conveying unit (270, 274) to supply the drive force to the passive conveying unit.  Kilroy discloses one or more grip drives for actuating the grip are provided to move the grip relative to the distal portion of the holding arm and transverse to the shaft direction (paragraph 0155).  However, Kilroy fails to disclose the holding arm comprises a distal portion with a housing, wherein the one or more grip drives are received in the housing.  Kilroy fails to disclose that the grip is exchangeably mounted to said distal portion of the holding arm.  Kilroy further fails to disclose a sterility barrier; wherein the trocar and the passive conveying unit are provided on a first side of the sterility barrier, and the instrument drive is located on a second side of the sterility barrier.
In the same field of endeavor, Layer teaches (Figures 1A, 2-4) a trocar (20) configured as a sleeve or endoscopic shaft providing a minimally invasive access to a patient; a holding arm (10) having a distal end portion comprising a housing (40); a gripping or holding device (70) arranged on the distal end portion of the holding arm in an exchangeable manner (paragraph 0084), and being designed as an interface for holding exclusively the trocar at the holding arm in an exchangeable fashion (paragraph 0084), and a surgical instrument (12) with a minimally invasive design and comprising an instrument shaft extending along a shaft direction.  Layer teaches that the surgical robot/instrument system comprises a number of drives or drive units by means of which at least the following functions can be effected: an actuation of the instrument; a movement of the instrument shaft in the shaft direction of the instrument; and moving the instrument shaft transverse to the shaft direction.  Layer teaches instrument-external drives are provided on/in the holding arm (Figure 2) for effecting instrument-external functions including moving the instrument shaft transverse to the shaft direction (paragraph 0085).  Layer teaches one or more gripping or holding device drives (88, 135) are provided for actuating the gripping or holding device to move the gripping or holding device relative to the distal portion of the holding arm and transverse to the shaft direction (paragraph 0085).  Layer teaches said gripping or holding device drives being received in housings (40, 92) of the holding arm (motor 88 is housed within the housing of the distal end portion of the holding arm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the holding arm disclosed by Kilroy to comprise a housing at the distal end portion, wherein the one or more gripping or holding device drives are received in the housing, as taught by Layer.  This modification would provide a holding arm with a tubular configuration to house a motor and gear system therein, allowing the operator to control transverse movement of the gripping or holding device relative to the distal portion of the holding arm upon forward or reverse running of the motor.  This will allow the instrument to pivot about a point outside the body of the patient so that the skin of the patient will not be injured during transverse movement of the instrument (Layer, paragraph 0085).  Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gripping or holding device disclosed by Kilroy to be arranged on the distal end portion of the holding arm in an exchangeable manner, as taught by Layer.  This modification would allow the gripping or holding device to easily and quickly be removed if a larger or smaller sized gripping or holding device (to accommodate a larger or smaller trocar) is needed during the medical procedure (Layer, paragraph 0084).
In the same field on endeavor, Orban teaches (Figures 3A-5) a surgical robot/instrument system (4) comprising: a trocar (66) configured as a sleeve or endoscopic shaft providing a minimally invasive access to a patient; a holding arm (42) having a distal end portion (46); a gripping or holding device (64) arranged on the distal end portion of the holding arm, and being designed as an interface for holding exclusively the trocar at the holding arm in an exchangeable fashion, and a surgical instrument (20) with a minimally invasive design and comprising an instrument shaft (56) extending along a shaft direction and having a distal end portion which supports an instrument tip (24) via a joint (60), said instrument tip supporting or forming an effector (65) of the surgical instrument.  Orban teaches instrument-external drives include an instrument drive (122) mounted at the holding arm which is coupled to a passive conveying unit (52) to transmit the driving force to the passive conveying unit to effect the moving of the surgical instrument relative to the trocar at least in the shaft direction; andPage 3 of 13Appln. No.: 15/474,824TSM-100USAmendment Dated June 14, 2021 Reply to Office Action of March 26, 2021wherein the trocar (66) and the passive conveying unit (52) are provided on a sterile side of a sterility barrier (70), and the instrument drive (122) coupled to the passive conveying unit is located on a non-sterile side of the sterility barrier (paragraph 0035).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical robot/instrument system disclosed by Kilroy to include a sterility barrier, such that the trocar and the passive conveying unit are provided on a sterile side of a sterility barrier, and the instrument drive coupled to the passive conveying unit is located on a non-sterile side of the sterility barrier, as taught by Orban.  This modification would effectively shield the surgical robot/instrument system from the surgical site so that most of the components of the system (i.e. holding arm) do not have to be sterilized prior to, or following the surgical procedure (Orban, paragraph 0035).
Regarding claim 22, Kilroy discloses (Figures 4-16B, 17-22) a surgical robot/instrument system, comprising: a trocar (208, 302) comprising an internal sleeve, an external body configured to provide minimally invasive access to a patient, and at least one passive conveying unit (270, 274) configured to move an instrument shaft within the internal sleeve relative to the trocar upon receiving a drive force to the passive conveying unit; a holding arm (220, 222, 224, 226) comprising a grip (227) configured to hold exclusively the trocar in an exchangeable fashion (Figures 7-13B show the gripping/holding device holding the trocar, Figures 4 and 6 show the gripping/holding device not holding the trocar), the holding arm and/or grip being configured to the trocar in one or more directions; andPage 7 of 13Appln. No.: 15/474,824TSM-100USAmendment Dated June 14, 2021Reply to Office Action of March 26, 2021 an instrument drive (268, 288) coupled to the passive conveying unit (270, 274) to supply the drive force to the passive conveying unit.  Kilroy discloses one or more grip drives for actuating the grip are provided to move the grip relative to the distal portion of the holding arm and transverse to the shaft direction (paragraph 0155).  However, Kilroy fails to disclose the holding arm comprises a distal portion with a housing, wherein the one or more grip drives are received in the housing.  Kilroy fails to disclose that the grip is exchangeably mounted to said distal portion of the holding arm.  Kilroy further fails to disclose a sterility barrier, wherein the trocar and the passive conveying unit are provided on a first side of the sterility barrier, and the instrument drive is located on a second side of the sterility barrier.
In the same field of endeavor, Layer teaches (Figures 1A, 2-4) a trocar (20) configured as a sleeve or endoscopic shaft providing a minimally invasive access to a patient; a holding arm (10) having a distal end portion comprising a housing (40); a gripping or holding device (70) arranged on the distal end portion of the holding arm in an exchangeable manner (paragraph 0084), and being designed as an interface for holding exclusively the trocar at the holding arm in an exchangeable fashion (paragraph 0084), and a surgical instrument (12) with a minimally invasive design and comprising an instrument shaft extending along a shaft direction.  Layer teaches that the surgical robot/instrument system comprises a number of drives or drive units by means of which at least the following functions can be effected: an actuation of the instrument; a movement of the instrument shaft in the shaft direction of the instrument; and moving the instrument shaft transverse to the shaft direction.  Layer teaches instrument-external drives are provided on/in the holding arm (Figure 2) for effecting instrument-external functions including moving the instrument shaft transverse to the shaft direction (paragraph 0085).  Layer teaches one or more gripping or holding device drives (88, 135) are provided for actuating the gripping or holding device to move the gripping or holding device relative to the distal portion of the holding arm and transverse to the shaft direction (paragraph 0085).  Layer teaches said gripping or holding device drives being received in housings (40, 92) of the holding arm (motor 88 is housed within the housing of the distal end portion of the holding arm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the holding arm disclosed by Kilroy to comprise a housing at the distal end portion, wherein the one or more gripping or holding device drives are received in the housing, as taught by Layer.  This modification would provide a holding arm with a tubular configuration to house a motor and gear system therein, allowing the operator to control transverse movement of the gripping or holding device relative to the distal portion of the holding arm upon forward or reverse running of the motor.  This will allow the instrument to pivot about a point outside the body of the patient so that the skin of the patient will not be injured during transverse movement of the instrument (Layer, paragraph 0085).  Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gripping or holding device disclosed by Kilroy to be arranged on the distal end portion of the holding arm in an exchangeable manner, as taught by Layer.  This modification would allow the gripping or holding device to easily and quickly be removed if a larger or smaller sized gripping or holding device (to accommodate a larger or smaller trocar) is needed during the medical procedure (Layer, paragraph 0084).
In the same field on endeavor, Orban teaches (Figures 3A-5) a surgical robot/instrument system (4) comprising: a trocar (66) configured as a sleeve or endoscopic shaft providing a minimally invasive access to a patient; a holding arm (42) having a distal end portion (46); a gripping or holding device (64) arranged on the distal end portion of the holding arm, and being designed as an interface for holding exclusively the trocar at the holding arm in an exchangeable fashion, and a surgical instrument (20) with a minimally invasive design and comprising an instrument shaft (56) extending along a shaft direction and having a distal end portion which supports an instrument tip (24) via a joint (60), said instrument tip supporting or forming an effector (65) of the surgical instrument.  Orban teaches instrument-external drives include an instrument drive (122) provided on the holding arm which is coupled to a passive conveying unit (52) to transmit the driving force to the passive conveying unit to effect the moving of the surgical instrument relative to the trocar at least in the shaft direction; andPage 3 of 13Appln. No.: 15/474,824TSM-100USAmendment Dated June 14, 2021 Reply to Office Action of March 26, 2021wherein the trocar (66) and the passive conveying unit (52) are provided on a sterile side of a sterility barrier (70), and the instrument drive (122) coupled to the passive conveying unit is located on a non-sterile side of the sterility barrier (paragraph 0035).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical robot/instrument system disclosed by Kilroy to include a sterility barrier, such that the trocar and the passive conveying unit are provided on a sterile side of a sterility barrier, and the instrument drive coupled to the passive conveying unit is located on a non-sterile side of the sterility barrier, as taught by Orban.  This modification would effectively shield the surgical robot/instrument system from the surgical site so that most of the components of the system (i.e. holding arm) do not have to be sterilized prior to, or following the surgical procedure (Orban, paragraph 0035).
 
Claims 7, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kilroy et al. (US 2015/0025549 A1) (“Kilroy”) in view of Orban, III et al. (US 2006/0161137 A1) (“Orban”) and Layer (US 2005/0234435 A1) as applied to claim 1 above, and further in view of von Grünberg (US 2014/0180308 A1).
Regarding claim 7, Kilroy as modified by Orban and Layer teaches that the surgical instrument provides two degrees of freedom and has an instrument shaft (Kilroy, paragraph 0199).  Kilroy also discloses that the drive units for effecting instrument-internal functions being directly arranged in/on the instrument (Kilroy, paragraph 0025).  However, the combined teaching fails to explicitly teach an at least two-part instrument shaft comprising a distal and a proximal shaft portion which are coupled to each other so as to be rotatable relative to each other around the shaft direction and/or shiftable in the shaft direction.
In the same field of endeavor, von Grünberg teaches (von Grünberg, Figures 1 and 6) an at least two-part instrument shaft comprising a distal (121) and a proximal (120) shaft portion which are coupled to each other so as to be shiftable in the direction of the shaft axis (von Grünberg, paragraphs 0053, 0056).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument shaft taught by Kilroy in view of Orban and Layer to have an at least two-part instrument shaft comprising a distal and a proximal shaft portion which are coupled to each other so as to be shiftable in the shaft direction, as taught by von Grünberg.  This modification would allow the end effector the pitching degree of freedom that Kilroy discloses.
Regarding claim 8, Kilroy as modified by Orban, Layer, and von Grünberg teaches that the instrument-internal drives are mounted on the proximal end portion of the instrument shaft in a fixed or detachable manner (Kilroy, paragraph 0025).
Regarding claim 11, Kilroy as modified by Orban and Layer teaches the invention substantially as claimed.  However, the combined teaching fails to teach that the gripping or holding device is connected to the holding arm via a connecting joint and can be swiveled back and forth around the connecting joint in a first plane such that the instrument shaft is moved transverse to the shaft direction.
In the same field of endeavor, von Grünberg teaches (von Grünberg, Figures 4 and 5) a gripping or holding device (309, 310) that is connected to a holding arm (303, 306) via a connecting joint (307) and can be swiveled back and forth around the connecting joint in a first plane such that an instrument shaft is moved transverse to a shaft direction.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gripping or holding device taught by Kilroy in view of Orban and Layer to be connected to the holding arm via a connecting joint such that it can be swiveled back and forth around the connecting joint in a first plane to move the instrument shaft transverse to the shaft direction, as taught by von Grünberg.  This modification would provide an additional degree of freedom to the surgical robot/instrument system, allowing further control of the position of the surgical instrument during a procedure. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kilroy et al. (US 2015/0025549 A1) (“Kilroy”) in view of Orban, III et al. (US 2006/0161137 A1) (“Orban”) and Layer (US 2005/0234435 A1) as applied to claim 1 above, and further in view of Holop et al. (US 2011/0277775 A1) (“Holop”).
Regarding claim 12, Kilroy as modified by Orban and Layer teaches that the holding arm (200) extends in an essentially horizontal plane or is inclined relative thereto. However, the combined teaching fails to teach that the gripping or holding device is extendable and retractable relative to the holding arm in the longitudinal direction of the holding arm or the holding arm is extendable and retractable in the longitudinal direction of the holding arm in a telescopic manner, such that the instrument shaft is moved transverse to the shaft direction.
In the same field of endeavor, Holop teaches (Figures 19A-21) a surgical robot/instrument system comprising a trocar (1800) configured as a sleeve; a holding arm (1738) having a distal end portion; and a gripping or holding device (1754) arranged on a distal end portion of the holding arm, and being designed as an interface for holding exclusively the trocar at the holding arm in an exchangeable fashion (paragraphs 0163-0164).  Holop further teaches that the gripping or holding device (1754) is extendable and retractable relative to the holding arm (1738) in the longitudinal direction of the holding arm in a telescopic manner (Holop, paragraph 0163).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical robot/instrument system taught by Kilroy in view of Orban and Layer such that the gripping or holding device is extendable and retractable in a telescopic manner relative to the holding arm in the longitudinal direction of the holding arm, as taught by Holop, such that the instrument shaft is moved transverse to the shaft direction. This modification would allow the gripping or holding device to be extended/retracted to create more space around the patient and/or to more easily don a drape over the cannula mount when draping the manipulator arm (Holop, paragraph 0163).

Response to Arguments
Applicant's arguments filed 2/27/22 in the paragraphs bridging pages 8-9 of the response regarding the Kilroy reference have been fully considered but they are not persuasive.  The Applicant argues that Kilroy does not teach or suggest providing motor for driving said pitch mechanism.  The Examiner agrees that this is not explicitly disclosed.  However, other configurations are suggested.  Paragraph 0158 discloses that the pitch mechanism can have many configurations, which is not limiting to bands/belts/pulleys as alleged by the Applicant.  Kilroy suggests that other configurations are possible.  It is the Examiner’s position that a motor for driving said pitch mechanism is within the scope of the disclosure of Kilroy.  Further, paragraph 0127 of Kilroy discloses: “The input device 500 can send control signals to the appropriate motors within the hyperdexterous surgical arm 200 and the hyperdexterous surgical tools 300 via the control system 400 (e.g., by communicating a signal from a transmitter in the input device 500 to a receiver of the control system 400).”
The Layer reference has been cited to teach the new claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771   

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771